Farmer, J.
Where plaintiff sues for value of his services, alleging that defendant agreed to pay him a reasonable price, but *13no fixed sum — the suit is not on a contract but on a quantum meruit.
2. Where plaintiff sues on a quantum meruit and defendant sets up that there was a contract, the suit will not be dismissed unless there is a distinct plea as to the existence of a contract and proof thereof. 12 L. 459 ; 10 A. 62 ; 19 A. 14; 3 L. 348.
3. Where plaintiff sues for wages as overseer and defendant sets up a partnership, the pleadings will be construed with reference to the facts and relief granted with regard to the facts proved without objections. 12 A. 39, 724. And although neither party has asked for a settlement of the partnership, a settlement will be made if justified by the evidence. No mattter what pleadings may be styled, Courts consider them upon their actual contents. No matter what the nature of suits may be represented to be, Courts treat them for what they really are, considering all the pleadings, all the proceedings and all the evidence.
4. A partnership arises wherever a division of profits is contemplated, and this implies a mutual liability for costs and expenses, whether stipulated or not. C. C. 2813, 2814; 25 A. 594.
5. Where a person agrees with the owner of land that he will cultivate the plantation, pay all expenses and $700 of old debts, and support the owner and her daughter, such a contract is a lease — for the obligor takes upon himself all the risk.
6. Where plaintiff agrees to cultivate a plantation and to receive one-fourth of the nett profits of the crop after paying all expenses, his remuneration is contingent and his contract is one of hire.
7. But where be agrees to take the place and pay all expenses of cultivating same out of the crop, and to divide the nett profits equally between himself and the landowner, such a contract is one of partnership, and plaintiff is bound for one-half of the supplies furnished to said place.